

SECURITIES PURCHASE AGREEMENT


This SECURITIES PURCHASE AGREEMENT (this “Agreement”) is made as of the date of
the signature of the Company set forth on the signature pages hereof, by and
among NEURO-HITECH, INC., a Delaware corporation, with its principal offices at
One Penn Plaza, Suite 1503, New York, New York 10019 (the “Company”), and each
person identified as an Investor on the signature pages hereto (each, an
“Investor” and collectively, the “Investors”).


WHEREAS, the Company desires to sell between 8,000,000 and 14,000,000 shares of
the Company’s common stock, par value $0.001 per share (the “Common Stock”) at a
price of $0.25 per share, in a private placement (the “Offering”) to be
conducted by the Company (the Common Stock purchased hereunder, the
“Securities”); and


WHEREAS, the Company is offering the Securities pursuant to Rule 506 of
Regulation D promulgated under the Securities Act of 1933, as amended (the
“Securities Act”), to “accredited investors” only, as such term is defined in
Rule 501(a) of said Regulation D.


NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants hereinafter set forth, the parties hereto do hereby agree as follows: 
 
SECTION 1
PURCHASE AND SALE OF UNITS
 
1.1 Agreement to Purchase and Sell.  Upon the terms and subject to the
conditions set forth in this Agreement, each Investor, severally and not
jointly, agrees to purchase at the Closing (as defined below), and the Company
agrees to issue and sell to such Investor at the Closing, for the purchase price
set forth opposite such Investor’s name on such Investor’s signature page that
number of shares of Common Stock set forth opposite such Investor’s name on such
Investor’s signature page at a purchase price of $0.25 per share. Each Investor
hereby:
 
(a) tenders an executed copy of its signature page to this Agreement; and
 
(b) tenders the purchase price set forth opposite such Investor’s name as set
forth on such Investor’s signature page to the Company by wire transfer of
immediately available funds to the account designated by the Company in writing
(the “Proceeds”).
 
1.2 Closing.
 
(a) The purchase and sale of the Securities hereunder shall take place at one or
more closings (each a “Closing”). The initial closing (the “Initial Closing”),
which shall be for at least 8,000,000 shares of Common Stock, shall take place
at the offices of Arent Fox LLP, 1050 Connecticut Avenue, Washington, DC 20036,
concurrent with the closing of the Acquisition (as defined in Section 3.1(e)),
or at such other time as the Company and a majority in interest of the Investors
participating in the Initial Closing (the “Initial Investors”) mutually agree
upon orally or in writing (the “Closing Date”).
 

--------------------------------------------------------------------------------


 
(b) Any Securities not issued and sold at the Initial Closing may be issued and
sold, subject to the terms and conditions of this Agreement, at one or more
subsequent Closings (each a “Subsequent Closing”), to one or more persons
acceptable to the Company (the “Subsequent Investors”). Upon execution and
delivery of the relevant signature pages, the Subsequent Investors shall be
become parties to, and bound by, this Agreement without the need for any
amendment to this Agreement and shall have the rights and obligations hereunder,
in each case as of the applicable Subsequent Closing. Any such sale and issuance
at a Subsequent Closing shall be on the same terms and conditions (including the
Purchase Price that shall have been fixed at the Initial Closing). Each
Subsequent Closing shall take place at such date, time and place as shall be
approved by the Company.
 
(c)  At each Closing, the Company shall deliver to each Investor certificates
representing the Securities being purchased by such Investor at such Closing,
against payment of the applicable Purchase Price therefor by check, wire
transfer, cancellation or conversion of indebtedness, or any combination
thereof.
 
1.3 Independent Nature of Investors’ Obligations and Rights. The obligations of
each Investor under this Agreement are several and not joint with the
obligations of any other Investor, and no Investor shall be responsible in any
way for the performance of the obligations of any other Investor under this
Agreement.  The decision of each Investor to purchase Common Stock pursuant to
this Agreement has been made by such Investor independently of any other
Investor and independently of any information, materials, statements or opinions
as to the business, affairs, operations, assets, properties, liabilities,
results of operations, condition (financial or otherwise) or prospects of the
Company which may have been made or given by any other Investor or by any agent
or employee of any other Investor, and no Investor or any of its agents or
employees shall have any liability to any other Investor (or any other person)
relating to or arising from any such information, materials, statements or
opinions.  Nothing contained herein, and no action taken by any Investor
pursuant thereto, shall be deemed to constitute the Investors as a partnership,
an association, a joint venture or any other kind of entity, or create a
presumption that the Investors are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by this
Agreement.  Each Investor acknowledges that no other Investor has acted as agent
for such Investor in connection with making its investment hereunder and that no
other Investor will be acting as agent of such Investor in connection with
monitoring its investment hereunder.  Each Investor shall be entitled to
independently protect and enforce its rights, including without limitation the
rights arising out of this Agreement, and it shall not be necessary for any
other Investor to be joined as an additional party in any proceeding for such
purpose.


SECTION 2
REPRESENTATIONS, WARRANTIES AND COVENANTS
 
2.1 Investor Representations, Warranties and Covenants. Each Investor hereby
acknowledges, represents, warrants or covenants, as the case may be, severally
and not jointly to the Company as follows:
 
(a) The Investor is an “accredited investor” as such term is defined in Rule 501
of Regulation D promulgated under the Securities Act and is able to bear
economic risk of an investment in the Securities.
 
(b) The Investor has prior investment experience, including investment in early
stage companies, non-listed and non-registered securities, has the ability to
fend for himself, can bear the economic risk of his investment, and has such
knowledge and experience in financial, business matters that he is capable of
evaluating the merits and risks of such an investment, and that he recognizes
the highly speculative nature of this investment.
 
- 2 -

--------------------------------------------------------------------------------


 
(c) The Investor acknowledges receipt and careful review of the documents filed
with respect to the Company with the Securities and Exchange Commission (“SEC”)
since December 31, 2007 (the “SEC Documents”) pursuant to the Securities Act and
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and hereby
represents that he has been furnished by the Company during the course of this
transaction with all other information regarding the Company which he had
requested or desired to know, that all documents which could be reasonably
provided have been made available for his inspection and review, that he has
been afforded the opportunity to ask questions of and receive answers from duly
authorized officers or other representatives of the Company concerning the terms
and conditions of the Offering and any additional information which he had
requested. Notwithstanding the foregoing, it is understood that Investor is
purchasing the Securities without being furnished a prospectus setting forth all
of the information that would be required to be furnished in a prospectus under
the Securities Act.
 
(d) The Investor understands and recognizes that the purchase of the Securities
is highly speculative and involves a high degree of risk and that only investors
who can afford the loss of their entire investment should consider investing in
the Company. The Investor has also reviewed the risk factors in the SEC
Documents.
 
(e) The Investor acknowledges that the Company may find it necessary to raise
additional capital in the future.
 
(f) The Investor represents that the Securities are being purchased for such
Investor’s own account, for investment and not for distribution or resale to
others. The Investor agrees not to sell or otherwise transfer such securities
unless they are registered under the Securities Act or unless an exemption from
such registration is available. The Investor does not have any contract,
undertaking, agreement or arrangement with any person to sell, transfer or grant
participations to such person or to any third person, with respect to the
Securities.
 
(g) The Investor understands that he may never be able to liquidate his
investment in the Company. Investor represents that he has sufficient liquid
assets so that the illiquidity associated with this investment will not cause
any undue financial difficulties or affect the Investor’s ability to provide for
its current needs and possible financial contingencies, and that the Investor’s
commitment to all high risk investments (including this one if this purchase is
agreed to and accepted by the Company) is reasonable in relation to the
Investor’s net worth and/or annual income.
 
(h) The Investor understands that the Securities will be restricted securities
as such term is defined under Rule 144 (“Rule 144”) promulgated under the
Securities Act and cannot be sold except pursuant to such registration or an
exemption therefrom.
 
(i) The Investor understands that the Company is relying on the Investor’s
representations herein. Any information which the Investor has heretofore
furnished to the Company, including, without limitation, information with
respect to its financial position and business experience, is correct and
complete as of the date of this Agreement, and if there should be any material
change in such information prior to the Closing the Investor will immediately
furnish such revised or corrected information to the Company.
 
- 3 -

--------------------------------------------------------------------------------


 
(j) The Investor understands the tax consequences of this investment and that
the contents of this Agreement does not contain tax advice or information. The
Investor confirms that it is not relying on any statements or representations of
the Company or any of its agents with respect to the tax and other economic
considerations of an investment in the Securities. The Investor has had the
opportunity to consult with the Investor’s own legal, accounting, tax,
investment and other advisors, who are unaffiliated with the Company or any
affiliate or selling agent of the Company, with respect to the tax treatment of
an investment by the Investor in the Securities. The Investor also acknowledges
that it is solely responsible for any of its own tax liability that may arise as
a result of this investment or the transactions contemplated by this Agreement.
 
(k) If the Investor is an entity, it is a corporation, limited liability
company, trust or partnership or other similar entity duly organized, validly
existing and in good standing under the laws of its jurisdiction. The Investor
has full power and authority (corporate or otherwise) to execute, deliver and
enter into this Agreement and to purchase the Securities. The execution and
delivery by the Investor of this Agreement and the consummation of the
transactions contemplated hereby have been duly authorized by all necessary
corporate or other action on the part of the Investor. If the Investor is an
individual, the Investor has the legal capacity to enter into this Agreement and
is a bona fide resident of the state shown in the address set forth on the
signature pages hereto.
 
(l) The Investor consents to the placement of a legend on any certificate or
other documents evidencing the Securities substantially in the following form:
 
“THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”). THE HOLDER HEREOF, BY PURCHASING THIS SECURITY,
AGREES FOR THE BENEFIT OF THE COMPANY THAT THIS SECURITY MAY BE RESOLD OR
OTHERWISE TRANSFERRED ONLY PURSUANT TO AN EXEMPTION FROM REGISTRATION (IF
AVAILABLE) UNDER THE SECURITIES ACT, OR PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT, IN EACH CASE IN ACCORDANCE WITH ANY
APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES.”
 
Additionally, in order to enforce the covenants set forth in Sections 2.1(x) and
(y), the Company shall have the right to place additional restrictive legends on
the certificates representing the Securities and to impose stop transfer
instructions with respect to the Securities until the end of the applicable
period.
 
(m) The address of the Investor furnished by him on the signature pages hereto
is the undersigned’s principal residence if he is an individual or its principal
business address if it is a corporation or other entity.
 
(n) Except as set forth herein, no representations or warranties have been made
to the Investor by the Company or any agent, employee or affiliate of the
Company and in entering into this transaction, the Investor is not relying on
any information, other than that contained herein and the results of independent
investigation by the Investor.
 
(o) Investor either (i) has a pre-existing personal or business relationship
with the Company or any of its partners, officers, directors or controlling
persons, or (ii) by reason of such Investor’s business or financial experience
or the business or financial experience of such Investor’s professional advisors
(which professional advisors are unaffiliated with and are not compensated by
the Company, or any affiliate or selling agent of the Company, directly or
indirectly) such Investor could be reasonably assumed to have the capacity to
protect such Investor’s own interests in connection with the transaction.
 
- 4 -

--------------------------------------------------------------------------------


 
(p) This Agreement constitutes the legal, valid and binding agreement of the
Investor, enforceable against the Investor in accordance with its terms, except
(i) as limited by applicable bankruptcy, insolvency, reorganization, moratorium
and other laws of general application affecting enforcement of creditors’ rights
generally and by general equitable principles, (ii) as limited by laws relating
to the availability of specific performance, injunctive relief, or other
equitable remedies, and (iii) to the extent any indemnification provisions
contained in this Agreement may be limited by applicable Federal or state
securities laws.
 
(q) If the Investor is not a United States person, it has satisfied itself as to
the full observance of the laws of its jurisdiction in connection with any
invitation to purchase the Securities or any use of this Agreement, including
(i) the legal requirements within its jurisdiction for the purchase of the
Securities, (ii) any foreign exchange restrictions applicable to such purchase,
(iii) any governmental or other consents that may need to be obtained and (iv)
the income tax and other tax consequences, if any, that may be relevant to the
purchase, holding, redemption, sale or transfer of the Securities. Such
Investor’s payment for, and his or her continued beneficial ownership of the
Securities, will not violate any applicable securities or other laws of the
Investor’s jurisdiction.
 
(r) The Investor also understands and agrees that, although the Company will use
its best efforts to keep confidential the information provided herein, the
Company may present the information provided herein to such parties as it deems
advisable (a) if called upon to establish either the availability under any
Federal or state securities laws of an exemption from registration of the
Offering or compliance with any other legal requirement, or (b) if the contents
hereof are relevant to any issue in any action, regulatory request, inspection,
investigation, suit or proceeding to which the Company is a party, is subject,
or by which it is or may be bound. Further, the Investor understands that the
Offering may be reported to the SEC pursuant to the requirements of applicable
Federal law and to various state securities or blue sky commissioners pursuant
to applicable laws.
 
(s) No court or governmental injunction, order or decree affecting the Investor
and prohibiting the execution and delivery by the Investor of this Agreement and
the consummation of the transactions contemplated hereby is in effect, and the
terms of this Agreement do not conflict with any provision of the certificate or
articles of incorporation or by-laws (or comparable charter, partnership or
other organizational documents) of the Investor, or conflict with, or result in
a material breach or violation of, any of the terms or provisions of, or
constitute (with due notice or lapse of time or both) a material default under,
any material lease, loan agreement, mortgage, security agreement, trust
indenture or other agreement or instrument to which the Investor is a party.
 
(t) No material consent, approval, license, permit, order or authorization of,
or registration, declaration or filing with, any court, administrative agency or
commission or other governmental authority or instrumentality, domestic or
foreign, remains to be obtained or is otherwise required to be obtained by the
Investor in connection with the authorization, execution and delivery of this
Agreement or the consummation of the transactions contemplated hereby,
including, without limitation the purchase and sale of the Securities.
 
- 5 -

--------------------------------------------------------------------------------


 
(u) No finder, broker, agent, financial person or other intermediary has acted
on behalf of the Investor in connection with the Investor’s purchase of the
Securities, the consummation of this Agreement or any of the transactions
contemplated hereby. The Investor has not had any direct or indirect contact
with any investment banking firm (or similar firm) with respect to the offer of
the Securities by the Company to the Investor or the Investor’s purchase of the
Securities.
 
(v) The Investors did not (i) receive or review any advertisement, article,
notice or other communication published in a newspaper or magazine or similar
media or broadcast over television or radio, whether closed circuit, or
generally available, with respect to the Common Stock or (ii) attend any
seminar, meeting or investor or other conference whose attendees were, to the
Investor’s knowledge, invited by any general solicitation or general advertising
with respect to the Common Stock.
 
(w) The Investor acknowledges that the Offering is confidential and non-public
and agrees that all information about the Offering and the Acquisition shall be
kept in confidence by the Investor until the public announcement of the Offering
and the Acquisition by the Company. The Investor acknowledges that the foregoing
restrictions on the Investor’s use and disclosure of any such confidential,
non-public information contained in the above-described documents restricts the
Investor from trading in the Company’s securities to the extent such trading is
on the basis of material, non-public information of which the Investor is aware
and is in violation of applicable securities laws.
 
(x) The Investor agrees that beginning on the date hereof until the Offering and
the Acquisition is publicly announced by the Company, the Investor will not
enter into any Short Sales. For purposes of the foregoing sentence, a “Short
Sale” by an Investor means a sale of Common Stock that is marked as a short sale
and that is executed at a time when such Investor has no equivalent offsetting
long position in the Common Stock, exclusive of the Shares. For purposes of
determining whether an Investor has an equivalent offsetting long position in
the Common Stock, all Common Stock that would be issuable upon exercise in full
of all options then held by such Investor (assuming that such options were then
fully exercisable, notwithstanding any provisions to the contrary, and giving
effect to any exercise price adjustments scheduled to take effect in the future)
shall be deemed to be held long by such Investor.
 
(y) The Investor hereby agrees that it shall not sell or otherwise transfer or
dispose of any Securities then owned by such Investor (other than estate
planning transfers to the parents, siblings, children or grandchildren of the
Investor (or a trust or other entity for their exclusive benefit), other
transfers to donees or to partners of the Investor who agree to be similarly
bound) prior to the Lock-up Termination Date (as defined below). For purposes of
this Agreement, the “Lock-up Termination Date” shall mean: (i) with respect to
one-third of the Securities held by an Investor, the six month anniversary of
the Closing Date; (ii) with respect to an additional one-third of the Securities
held by an Investor, the nine month anniversary of the Closing Date; and
(iii) with respect to the remaining one-third of the Securities held by an
Investor, the one year anniversary of the Closing Date.
 
(z) The foregoing acknowledgments, representations, warranties and covenants
shall survive the Closing.
 
2.2 Representations, Warranties and Covenants of the Company. The Company hereby
acknowledges, represents, warrants or covenants, as the case may be, to the
Investor as follows:
 
- 6 -

--------------------------------------------------------------------------------


 
(a) The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware. The Company has full corporate
power and authority to own and hold its properties and to conduct its business.
The Company is duly licensed or qualified to do business, and in good standing,
in each jurisdiction in which the nature of its business requires licensing,
qualification or good standing, except for any failure to be so licensed or
qualified or in good standing that would not have a material adverse effect on
(i) the Company and each Subsidiary (as defined below) taken as a whole, (ii)
its consolidated results of operations, assets, or financial condition, (iii)
its ability to perform its obligations under this Agreement or (iv) the Common
Stock (a “Material Adverse Effect”).
 
(b) The Company’s subsidiaries are Q-RNA, LLC, a Delaware limited liability
company and Marco-HiTech JV Ltd., a New York corporation (each a “Subsidiary”
and collectively, the “Subsidiaries”). All of the outstanding shares of capital
stock of each of the Subsidiaries are duly authorized, validly issued, fully
paid and nonassessable and owned by the Company and are free and clear of all
liens, claims, encumbrances, options, pledges and security interests
(collectively, “Liens”) and were not issued in violation of, nor subject to, any
pre-emptive, subscription or similar rights. There are no outstanding warrants,
options, subscriptions, calls, rights, agreements, convertible or exchangeable
securities or other commitments or arrangements relating to the issuance, sale,
purchase, return or redemption, voting or transfer of any shares, whether issued
or unissued, of any capital stock, equity interest or other securities of any
Subsidiary. The Company and the Subsidiaries do not own any equity interests in
any person, other than the Subsidiaries. Each Subsidiary is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization and has all requisite power and authority to own, lease and operate
its properties and to conduct its business.
 
(c) Schedule 2.2(c) sets forth (a) the authorized capital stock of the Company;
(b) the number of shares of capital stock issued and outstanding; (c) the number
of shares of capital stock issuable pursuant to the Company’s stock plans; and
(d) the number of shares of capital stock issuable and reserved for issuance
pursuant to securities exercisable for, or convertible into or exchangeable for
any shares of capital stock of the Company. All of the issued and outstanding
shares of the Company’s capital stock have been duly authorized and validly
issued and are fully paid, nonassessable and free of pre-emptive rights and were
issued in full compliance with applicable law and any rights of third parties
relative to the Company and its subsidiaries. No person is entitled to
pre-emptive or similar statutory or contractual rights with respect to any
securities of the Company. Except as described on Schedule 2.2(c), there are no
outstanding warrants, options, convertible securities or other rights,
agreements or arrangements of any character under which the Company or any of
its Subsidiaries is or may be obligated to issue any equity securities of any
kind and except as contemplated by this Agreement, neither the Company nor any
of its Subsidiaries is currently in negotiations for the issuance of any equity
securities of any kind. Except as described on Schedule 2.2(c), there are no
voting agreements, buy-sell agreements, option or right of first purchase
agreements or other agreements of any kind among the Company and any of the
securityholders of the Company relating to the securities of the Company held by
them. Except as described on Schedule 2.2(c) the Company has not granted any
person the right to require the Company to register any securities of the
Company under the Securities Act, whether on a demand basis or in connection
with the registration of securities of the Company for its own account or for
the account of any other person. Except as described on Schedule 2.2(c), the
Company does not have outstanding stockholder purchase rights or any similar
arrangement in effect giving any person the right to purchase any equity
interest in the Company upon the occurrence of certain events.
 
- 7 -

--------------------------------------------------------------------------------


 
(d) The Company has full corporate power and authority to execute, deliver and
enter into this Agreement and to consummate the transactions contemplated
hereby. All action on the part of the Company, its directors or stockholders
necessary for the authorization, execution, delivery and performance of this
Agreement by the Company, the authorization, sale, issuance and delivery of the
Securities and the performance of the Company’s obligations hereunder has been
taken. The Securities have been duly authorized and, when issued and paid for in
accordance with this Agreement, will be validly issued, fully paid and
non-assessable and will be free and clear of all Liens imposed by or through the
Company other than restrictions imposed by this Agreement and applicable
securities laws. This Agreement has been duly executed and delivered by the
Company, and such agreement constitutes a legal, valid and binding obligation of
the Company, enforceable against the Company in accordance with its terms.
 
(e)  (i) Included in the Company’s Form 10-KSB/A for the fiscal year ended
December 31, 2007 (the “Form 10-KSB”), are true and complete copies of the
audited consolidated balance sheets (the “Balance Sheets”) of the Company and
its Subsidiaries at December 31, 2007, and the related audited consolidated
statements of operation, changes in shareholders’ equity and cash flows for the
years ended December 31, 2007 and 2006 (the “Financial Statements”), accompanied
by the report of Moore Stephens P.C., Certified Public Accountants, A
Professional Corporation. The Financial Statements have been prepared in
accordance with United States generally accepted accounting principles (“GAAP”),
applied consistently with the past practices of the Company (except as may be
indicated in the notes thereto), and as of their respective dates, fairly
present the consolidated financial position of the Company and the results of
its operations and cash flows for the periods indicated therein. The Financial
Statements have been prepared and are in accordance in all material respects
with the accounting books and records of the Company. The books and records of
the Company are kept in accordance with the provisions of the Exchange Act.
 
(ii) Each SEC Document is available via the SEC’s EDGAR System. All reports or
other documents required to be filed by the Company under the Securities Act or
the Exchange Act since December 31, 2007 have been filed. As of their respective
filing dates, each SEC Document complied in all material respects with the
requirements of the Securities Act or the Exchange Act, as applicable, and the
rules and regulations of the SEC thereunder applicable to the SEC Documents, and
no SEC Document contained any untrue statement of a material fact or omitted to
state any material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading. As of their respective filing dates, the financial statements of
the Company included in the SEC Documents complied as to form in all material
respects with then applicable accounting requirements and with the published
rules and regulations of the SEC with respect thereto.


(iii) All written disclosures provided to the Investors regarding the Company,
its business and the transactions contemplated hereby, furnished by or on behalf
of the Company (including the Company’s representations and warranties set forth
in this Agreement and the schedules to this Agreement) are true and correct in
all material respects and do not contain any untrue statement of a material fact
or omit to state any material fact necessary in order to make the statements
made therein, in light of the circumstances under which they were made, not
misleading. Except for the Offering, the Acquisition and transactions
contemplated therein, no event or circumstance has occurred or information
exists with respect to the Company or any of its Subsidiaries or its or their
business, properties, prospects, operations or financial conditions, which,
under applicable law, rule or regulation, requires public disclosure or
announcement by the Company but which has not been so publicly announced or
disclosed.
 
- 8 -

--------------------------------------------------------------------------------


 
(iv) Since March 31, 2008, except for the Offering, the Acquisition and the
transactions contemplated therein, neither the Company nor any of its
Subsidiaries has incurred any material liabilities or obligations of any nature,
whether or not accrued, absolute, contingent or otherwise, other than
liabilities (A) disclosed in the SEC Documents filed prior to the date of this
Agreement, (B) adequately provided for in the Balance Sheets or disclosed in any
related notes thereto, (C) not required under GAAP to be reflected in the
Balance Sheets, or disclosed in any related notes thereto, (D) incurred in
connection with this Agreement or (E) incurred in the ordinary course of
business and under contracts entered into in the ordinary course of business and
in excess of $250,000.


(v) Since March 31, 2008, there has not been any material adverse change in the
business, financial condition or operating results of the Company and its
Subsidiaries.


(vi) No written order or injunction has been issued to the Company, and to the
best of its knowledge, there are no injunctions (which have not been reduced to
writing) that either (i) asserts that any of the transactions contemplated by
the Offering is subject to the registration requirements of the Securities Act
or (ii) purports to prevent or suspend the issuance or sale of any of the
Securities in any jurisdiction.


(f) Except as contemplated by this Agreement or the Acquisition or disclosed in
the SEC Documents, since March 31, 2008 through the date immediately preceding
the Closing Date, neither the Company nor any of its Subsidiaries has (i) issued
any stock, options, bonds or other securities, (ii) borrowed any material amount
or incurred or became subject to any material liabilities (absolute, accrued or
contingent), other than current liabilities incurred in the ordinary course of
business and liabilities under contracts entered into in the ordinary course of
business, (iii) discharged or satisfied any material lien or material adverse
claim or paid any material obligation or material liability (absolute, accrued
or contingent), other than current liabilities shown on the Balance Sheets and
current liabilities incurred in the ordinary course of business, (iv) declared
or made any payment or distribution of cash or other property to the
stockholders of the Company or purchased or redeemed any securities of the
Company, (v) mortgaged, pledged or subjected to any material lien or material
adverse claim any of its properties or assets, except for liens for taxes not
yet due and payable or otherwise in the ordinary course of business, (vi) sold,
assigned or transferred any of its assets, tangible or intangible, except in the
ordinary course of business or in an amount less than $250,000, (vii) suffered
any extraordinary losses or waived any rights of material value other than in
the ordinary course of business, (viii) made any capital expenditures or
commitments therefor other than in the ordinary course of business or in an
amount less than $250,000, (ix) entered into any other transaction other than in
the ordinary course of business in an amount less than $250,000 or entered into
any material transaction, whether or not in the ordinary course of business, (x)
made any charitable contributions or pledges, (xi) suffered any damages,
destruction or casualty loss, whether or not covered by insurance, affecting any
of the properties or assets of the Company or any other properties or assets of
the Company which could, individually or in the aggregate, have or result in a
Material Adverse Effect, (xii) made any material change in the nature or
operations of the business of the Company or (xiii) entered into any agreement
or commitment to do any of the foregoing or that could reasonably be expected to
result in any of the foregoing.
 
(g) (i) The execution and delivery by the Company of this Agreement and the
consummation of the transactions contemplated hereby will not (A) result in the
violation of any provision of the Certificate of Incorporation or By-laws of the
Company, (B) result in any violation of any law, statute, rule, regulation,
order, writ, injunction, judgment or decree of any court or governmental
authority to or by which the Company or any of its Subsidiaries is bound or (C)
conflict with, or result in a breach or violation of, any of the terms or
provisions of, or constitute (with due notice or lapse of time or both) a
default under, any lease, loan agreement, mortgage, security agreement, trust
indenture or other agreement to which the Company or any of its Subsidiaries is
a party or by which it is bound or to which any of its properties or assets is
subject, nor result in the creation or imposition of any Lien upon any of the
properties or assets of the Company or any of its Subsidiaries, in the cases of
clauses (B) and (C) above, only to the extent such conflict, breach, violation,
default or Lien reasonably could, individually or in the aggregate, have or
result in a Material Adverse Effect.
 
- 9 -

--------------------------------------------------------------------------------


 
(ii) No consent, approval, license, permit, order or authorization of, or
registration, declaration or filing with, any court, administrative agency or
commission or other governmental authority remains to be obtained or is
otherwise required to be obtained by the Company in connection with the
authorization, execution and delivery of this Agreement or the consummation of
the transactions contemplated hereby, including, without limitation the issue
and sale of the Common Stock, except filings as may be required to be made by
the Company after the Closing with (A) the SEC and (B) state “blue sky” or other
securities regulatory authorities.


(h) The Company and its Subsidiaries have all licenses, permits and other
governmental authorizations currently required for the conduct of its current
business and the ownership of its properties and is in all respects complying
therewith, except where the failure to have such licenses, permits and other
governmental authorizations would not have a Material Adverse Effect.
 
(i) The Company is subject to and in compliance with the reporting requirements
of Section 13 or 15(d) of the Exchange Act and files reports with the SEC on the
EDGAR System. The Common Stock is registered pursuant to Section 12(g) of the
Exchange Act. The Company has taken no action designed to, or likely to have the
effect of, terminating the registration of the Common Stock under the Exchange
Act, nor has the Company received any written notification or, to its knowledge,
oral notification, that the SEC is contemplating terminating such registration.
 
(j) The certificates for the shares of Common Stock conform to the requirements
of the General Corporation Law of the State of Delaware.
 
(k) The Company has complied in all material respects with and established such
committees and policies as required by the Sarbanes-Oxley Act of 2002 and the
rules and regulations of the SEC promulgated thereunder.
 
(l) Except as disclosed in the SEC Documents, there are no material claims,
actions, suits, investigations or proceedings pending or, to the Company’s
knowledge, threatened against the Company and its Subsidiaries or their
respective assets, or any director or officer of the Company or any of its
Subsidiaries, in such person’s capacity as an officer or director of the Company
or any of its Subsidiaries, at law or in equity, by or before any governmental
authority, or by or on behalf of any third party.
 
(m) The Company is not, and following the Closing of the Offering will not be,
an “investment company” within the meaning of that term under the Investment
Company Act of 1940, as amended, and the rules and regulations of the SEC
thereunder.
 
(n) Neither the Company nor any of its Subsidiaries is (i) in default under or
in violation of any indenture, loan or credit agreement or any other agreement
or instrument to which it is a party of by which it or any of its properties is
bound or (ii) in violation of any order, decree or judgment of any court,
arbitrator or governmental body, the default under or violation of which could,
individually or in the aggregate, have or result in a Material Adverse Effect.
 
- 10 -

--------------------------------------------------------------------------------


 
(o) The Company and its Subsidiaries, as the case may be, own all right, title
and interest, or possesses adequate rights, in and to all patents, trademarks,
registered copyrights, service marks or trade names, permits, grants and
licenses and all other intangible assets of the Company necessary to conduct the
business of the Company as presently conducted (the “Intellectual Property”) and
to the knowledge of the Company the Intellectual Property does not infringe on
or conflict with the rights or intellectual property of third parties, and,
neither the Company, nor any of its Subsidiaries has received any written notice
contesting its right to use any such Intellectual Property. The Intellectual
Property has not been and are not the subject of any pending or threatened
litigation or claim of infringement, and the transactions contemplated hereby
will not adversely affect the right, title and interest of the Company in and to
the Intellectual Property.
 
(p) The Company and its Subsidiaries have obtained all permits, licenses and
other authorizations which are required under United States federal, state and
local laws relating to pollution or protection of the environment, including
laws related to emissions, discharges, releases or threatened releases of
pollutants, contaminants or hazardous or toxic material or wastes into ambient
air, surface water, ground water or land, or otherwise relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling or pollutants, contaminants or hazardous or toxic
materials or wastes (“Environmental Laws”), except where the failure to obtain
such permits, license or authorizations would not, individually or in the
aggregate, have or result in a Material Adverse Effect. The Company and its
Subsidiaries are in compliance with all terms and conditions of such permits,
licenses and authorizations and are also in full compliance with all other
limitations, restrictions, conditions and requirements contained in the
Environmental Laws, except where the failure to so comply would not have a
Material Adverse Effect. The Company is not aware of, nor has the Company
received notice of, any events, conditions, circumstances, actions or plans
which may interfere with or prevent continued compliance or which would give
rise to any material liability under any Environmental Laws.
 
(q) All material agreements to which the Company or any of its Subsidiaries is a
party or by which any of them is bound and which are required to be filed by the
Company pursuant to the Securities Act, the Exchange Act and the rules and
regulations thereunder have been filed by the Company with the SEC. As of the
date hereof, except as disclosed in the SEC Documents, and except for those
agreements that by their terms are no longer in effect, each such agreement is
in full force and effect and is binding on the Company and, to the Company’s
knowledge, is binding upon such other parties, in each case in accordance with
its terms, and neither the Company nor, to the Company’s knowledge, any other
party thereto is in material breach of or material default under any such
agreement. Except as disclosed in the SEC Documents, the Company has not
received any written notice regarding the termination of any such agreements.
 
(r) The Company has good title to all the properties and assets reflected as
owned by it in the Financial Statements, subject to no Lien except (i) those, if
any, reflected in such Financial Statements or (ii) those which are not material
in amount and do not adversely affect the use made and intended to be made of
such property by the Company. The Company holds its leased properties under
valid and binding leases. Except as disclosed in the SEC Documents, the Company
owns or leases all such properties as are necessary to its operations as now
conducted.
 
- 11 -

--------------------------------------------------------------------------------


 
(s) The Company and its Subsidiaries maintain insurance of the types, against
such losses and in the amounts and with such insurers as are customary in the
Company’s industry for similarly situated companies, and otherwise reasonably
prudent, including, but not limited to, insurance covering all real and personal
property owned or leased by the Company against theft, damage, destruction, acts
of vandalism and all other risks customarily insured against by similarly
situated companies, all of which insurance is in full force and effect.
 
(t) The Company and its Subsidiaries are in compliance in all material respects
with all applicable laws and all orders of, and agreements with, any
governmental authority applicable to the Company, any Subsidiary or any of their
respective assets. The Company and the Subsidiaries have all permits,
certificates, licenses, approvals and other authorizations required under
applicable laws or necessary in connection with the conduct of their businesses,
except where the failure to have such permits, certificates, licenses, approvals
and other authorizations would not have a Material Adverse Effect.
 
(u) The Company and its Subsidiaries have filed or obtained extensions of all
material United States federal, state, local and foreign income, excise,
franchise, real estate, sales and use and other tax returns which it or they are
required to file. All material federal, state, county, local, foreign or other
income taxes which have become due or payable by the Company or any of its
Subsidiaries (collectively, “Taxes”), have been paid in full or are adequately
provided for in accordance with GAAP on the financial statements of the
applicable person. No Liens arising from or in connection with Taxes have been
filed and are currently in effect against the Company or any of its
Subsidiaries, except for Liens for Taxes which are not yet due or which would
not have a Material Adverse Effect. No audits or investigations are pending or,
to the knowledge of the Company, threatened with respect to any tax returns or
Taxes of the Company or any of its Subsidiaries.
 
(v) The Company is in compliance in all material respects with all presently
applicable provisions of the Employee Retirement Income Security Act of 1974, as
amended, including the regulations and published interpretations thereunder
(“ERISA”); no “reportable event” (as defined in ERISA) has occurred with respect
to any “pension plan” (as defined in ERISA) for which the Company would have any
material liability; the Company has not incurred and does not expect to incur
any material liability under (i) Title IV of ERISA with respect to termination
of, or withdrawal from, any “pension plan” or (ii) Sections 412 or 4971 of the
Internal Revenue Code of 1986, as amended, including the regulations and
published interpretations thereunder (the “Code”); and each “pension plan” for
which the Company would have any liability that is intended to be qualified
under Section 401(a) of the Code is so qualified in all material respects and
nothing has occurred, whether by action or by failure to act, which would cause
the loss of such qualification.
 
(w) The Company is not involved in any material labor dispute with its employees
nor is any such dispute, to the Company’s knowledge, threatened or imminent.
 
(x) Assuming the truth of the Investor’s representations and acknowledgments
contained in Section 2.1 hereof, neither the Company nor any person acting on
its behalf has offered or sold the Securities by means of any general
solicitation or general advertising within the meaning of Rule 502(c) under the
Securities Act. The Company has not sold the Securities to anyone other than the
Investors designated on the signature pages hereto. Each Share certificate shall
bear substantially the same legend set forth in Section 2.1(l) hereof for at
least so long as required by the Securities Act.
 
- 12 -

--------------------------------------------------------------------------------


 
(y) Neither the Company nor any of its Subsidiaries, nor, to the knowledge of
the Company, any director, officer, agent, employee or other person associated
with or acting on behalf of the Company or any of its Subsidiaries, has (i) used
any corporate funds for any unlawful contribution, gift, entertainment or other
unlawful expense relating to political activity; (ii) made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (iii) violated or is in violation of any
provision of the U.S. Foreign Corrupt Practices Act of 1977; or (iv) made any
bribe, rebate, payoff, influence payment, kickback or other unlawful payment.
 
(z) The Company intends to account for the gross proceeds raised from the
financing which is the subject of this Agreement as equity in its financial
statements.
 
(aa) The proceeds to the Company from the offering of the Securities will not be
used to purchase or carry any security in violation of Regulation T, U and X of
the Board of Governors of the Federal Reserve System.
 
(bb) The Company maintains a system of internal accounting and other controls
sufficient to provide reasonable assurances that (i) transactions are executed
in accordance with management’s general or specific authorizations, (ii)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain accountability for assets,
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization, and (iv) the recorded accounting for assets is
compared with existing assets at reasonable intervals and appropriate action is
taken with respect to any differences.
 
(cc) Except as disclosed in the SEC Documents, no relationship, direct or
indirect, exists between or among the Company or any affiliate of the Company,
on the one hand, and any director, officer, stockholder, customer or supplier of
the Company or any affiliate of the Company, on the other hand, which is
required by the Exchange Act to be described in the Form 10-KSB for the year
ended December 31, 2007, which is not so described in such reports.
 
The Company acknowledges that the Investors and, for purposes of the opinions to
be delivered to the Investors pursuant to Section 3 hereof, counsel to the
Company and counsel to the Investors will rely upon the accuracy and truth of
the foregoing representations and hereby consents to such reliance.
 
SECTION 3
CONDITIONS FOR CLOSING
 
3.1 Conditions of Investor’s Obligations at Closing. The obligations of each
Investor under this Agreement are subject to the Company’s fulfillment on or
before Closing of each of the following conditions:
 
(a) Representations and Warranties. Each of the representations and warranties
of the Company contained in this Agreement which are qualified as to materiality
must be true and correct in all respects and each of the representations and
warranties of the Company contained in this Agreement which are not qualified as
to materiality must be true and correct in all material respects as of the
Closing Date, in each case, as if made on such date.
 
- 13 -

--------------------------------------------------------------------------------


 
(b) Performance. The Company shall have performed and complied in all material
respects with all agreements, covenants and conditions required to be performed
and complied with by it under this Agreement at or before the Closing.
 
(c) No Suspension. No order suspending the use of this Agreement or the SEC
Documents or enjoining the offering or sale of the Securities shall have been
issued, and no proceedings for that purpose or a similar purpose shall have been
initiated or pending, or, to the best of the Company’s knowledge, are
contemplated or threatened nor has any order been issued halting the trading of
the Company’s Common Stock.
 
(d) Capitalization. Immediately prior to the consummation of the Closing, the
Company will have an authorized capitalization as set forth on Schedule 2.2(c).
 
(e) Acquisition of Capital Stock of MCR American Pharmaceutical and AMBI
Pharmaceuticals. The transactions contemplated by the Amended and Restated Stock
Purchase Agreement (the “Acquisition Agreement”), by and among GKI Acquisition
Corporation, the Company and David Ambrose, shall be concurrently consummated
(the “Acquisition”).
 
(f) Minimum Shares Purchased. A minimum of 8,000,000 shares of Common Stock
shall be purchased by the Investors at the Closing under this Agreement for a
minimum aggregate purchase price of $2,000,000.
 
(g) Officers’ Certificate. The Investors shall have received a certificate from
an authorized officer of the Company, dated as of the Closing Date, certifying
in such officer’s official capacity, as to the fulfillment of the conditions set
forth in subparagraphs (a), (b), (c), (d) and (e) above.
 
(h) No Material Adverse Change. At Closing, an authorized officer of the Company
shall have provided a certificate to the Investors confirming that there have
been no material adverse changes in the condition (financial or otherwise) or
prospects of the Company from the date of the latest financial statements
included in the SEC Documents other than as set forth or contemplated in this
Agreement.
 
(i) No Injunctions; etc. No court or governmental injunction, order or decree
prohibiting the purchase and sale of the Securities will be in effect. There
will not be in effect any law, rule or regulation prohibiting or restricting the
sale or requiring any consent or approval of any person that has not been
obtained to issue and sell the Securities to the Investors.
 
(j) Waivers and Consents. The Company shall have obtained all consents and
waivers necessary to execute and deliver this Agreement and to issue and deliver
the Securities, and all consents and waivers shall be in full force and effect.
 
3.2 Conditions of the Company’s Obligations at Closing. The obligations of the
Company with respect to each Investor under this Agreement are subject to such
Investor’s fulfillment on or before the Closing of each of the following
conditions by the Investors:
 
(a) Representations and Warranties. The representations and warranties of the
Investors contained in Section 2.1 shall be true on and as of the Closing with
the same effect as though such representations and warranties had been made on
and as of the Closing Date.
 
- 14 -

--------------------------------------------------------------------------------


 
(b) Payment of Purchase Price. The Investors shall have delivered the purchase
price and other documents required pursuant hereto.
 
(c) No Injunctions; Etc. No court or governmental injunction, order or decree
prohibiting the purchase and sale of the Common Stock shall be in effect. There
shall not be in effect any law, rule or regulation prohibiting or restricting
the sale or requiring any consent or approval of any person that has not been
obtained to issue and sell the Securities to the Investors.
 
(d) Minimum Shares Purchased. A minimum of 8,000,000 shares of Common Stock
shall be purchased by the Investors at the Closing under this Agreement for a
minimum aggregate purchase price of $2,000,000.
 
SECTION 4
AFFIRMATIVE COVENANTS OF THE COMPANY
 
4.1 The Company hereby covenants and agrees with the Investors as follows:
 
(a) Conduct of the Company. Between the date hereof and the Closing Date, the
Company shall, and shall cause each Subsidiary to:
 
(i) preserve and maintain in full force and effect its existence and good
standing under the laws of its jurisdiction of formation or organization;
 
(ii) preserve and maintain in full force and effect all material rights,
privileges, qualifications, applications, licenses and franchises necessary for
the Company and the Subsidiaries to operate in the normal conduct of their
respective businesses as presently and as proposed to be conducted;
 
(iii) use its best efforts to preserve intact its business organization;
 
(iv) conduct its business in the ordinary course in accordance with sound
business practices, and keep its properties in good working order and condition
(normal wear and tear excepted);
 
(v) take all reasonable actions to protect and maintain the Company’s
Intellectual Property, including, without limitation, prosecuting all pending
applications for patents or for the registration of trademarks and copyrights
and maintaining, to the extent permitted by law, each patent or registration
owned by the Company or any Subsidiary;
 
(vi) (A) comply in all material respects with all applicable laws, rules and
regulations and with the directions of any governmental authority, and (B) not
take any action designed to or that might reasonably be expected to cause or
result in unlawful manipulation of the price of the Common Stock to facilitate
the sale or resale of the Securities in violation of applicable law;
 
(vii) file or cause to be filed in a timely manner all reports, applications,
estimates and licenses that shall be required by a governmental authority;
 
(viii) conduct its business in a manner such that the representations and
warranties of the Company contained in Section 2.2 shall continue to be true and
correct in all material respects on and as of the Closing;
 
- 15 -

--------------------------------------------------------------------------------


 
(ix) use its reasonable efforts to cause the conditions contained in Section 3.1
to be satisfied on or before the Closing Date; and
 
(x) not issue, deliver, sell or authorize, or propose the issuance, delivery,
sale or purchase of, any additional shares of capital stock, stock equivalents
or any other security of the Company or any Subsidiary, other than (A) the
issuance of Common Stock pursuant to the exercise of any warrants or options or
other outstanding convertible securities outstanding as of the date hereof,
(B) the issuance of securities pursuant to the Company’s equity incentive plans
and (C) the issuance of any securities pursuant to the Acquisition Agreement.
 
4.2 Disclosure. The Company covenants and agrees that neither it nor any other
person acting on its behalf will provide any Investor or its agents or counsel
with any information that the Company believes constitutes material non-public
information, unless prior thereto such Investor shall have executed a written
agreement regarding the confidentiality and use of such information. The Company
understands and confirms that each Investor shall be relying on the foregoing
covenant in effecting transactions in securities of the Company subsequent to
Closing or Termination of the Offering. In the event of a breach of the
foregoing covenant by the Company or any person acting on its or their behalf,
the Company shall, upon written notice of such breach, make public disclosure of
such material non-public information.
 
4.3 Securities Law Filings. For so long as the Investors and their respective
Affiliates in the aggregate hold any of the Securities, the Company agrees to
file with the SEC in a timely manner all reports and other documents required to
be filed by the Company under the Securities Act and the Exchange Act.
 
4.4 Legends. The Company agrees that at such time as the legends specified in
Section 2.2(l) are no longer required to be printed on certificates evidencing
the Securities (or any securities issued in exchange therefor in connection with
any merger, recapitalization, reclassification or other similar transaction),
the Company shall cause its counsel to promptly issue a legal opinion addressed
to the Company’s transfer agent if required by such transfer agent to effect the
removal of such legend as and when any Investor so requests, subject to the
Investor providing any documentation reasonably requested by the Company or its
counsel. The Company further agrees that at such time, it will, promptly
following, and in any event within ten (10) business days of, the delivery by a
Investor to the Company or the Company’s transfer agent of a certificate
representing Securities issued with a restrictive legend, deliver or cause to be
delivered to such Investor a certificate or multiple certificates, if requested,
representing such Securities that is free from all restrictive and other
legends.
 
4.5 Use of Proceeds. The Company shall use the net proceeds from the sale of the
Common Stock for general corporate purposes and funding the Acquisition.
 
SECTION 5
TERMINATION
 
5.1 Termination. This Agreement may be terminated prior to the Closing as
follows:
 
(a) with respect to any individual Investor, in whole or in part, at any time on
or prior to the Closing Date, by written notice given by the Company to Investor
and to all other Investors prior to Closing, provided that the Company returns
to such Investor, without interest or deduction, all Proceeds paid by such
Investor (for such terminated portion of Proceeds thereof);
 
- 16 -

--------------------------------------------------------------------------------


 
(b) at the election of the Company or the Investor by written notice to the
other parties hereto after 5:00 p.m., New York time, on June 30, 2008, if the
Acquisition shall not have occurred on or prior to such date, unless such date
is extended by the mutual written consent of the Company and the Investor;
provided, however, that the right to terminate this Agreement under this Section
5.1(b) shall not be available (A) to any party whose breach of any
representation, warranty, covenant or agreement under this Agreement has been
the cause of, or resulted in, the failure of the Closing to occur on or before
such date or (B) if the Closing has not occurred solely because any party hereto
has not yet obtained a necessary approval from any governmental authority; or
 
(c) by either the Company or the Investor by written notice to the other parties
hereto if any governmental authority shall have issued any injunction or other
order prohibiting the consummation of the Closing and such injunction or order
shall not be subject to appeal or shall have become final and nonappeable.
 
5.2 Effect of Termination. If this Agreement is terminated pursuant to
Section 5.1, this Agreement shall become void and of no further force and effect
and none of the parties hereto shall have any liability in respect of such
termination; provided, however, that such termination shall not relieve the
Company or any Investor of any liability for any breach or non-performance of,
or non-compliance with, this Agreement.
 
SECTION 6
SURVIVAL OF REPRESENTATIONS, WARRANTIES AND
COVENANTS
 
6.1 Survival of Representations, Warranties and Covenants. All of the
representations and warranties made herein shall survive the execution and
delivery of this Agreement until twenty-four (24) months following the Closing
Date, except for (a) Sections 2.2(a), 2.2(b), 2.2(c) and 2.2(d) which
representations and warranties shall survive the execution and delivery of this
Agreement and the Closing hereunder for the period of any applicable statute of
limitations or indefinitely if no statute of limitation applies, (b) 2.2(e),
2.2(v) and 2.2(x), which representations and warranties shall survive until the
third anniversary of the Closing Date, and (c) Section 2.2(u), which shall
survive until the later to occur of (i) the lapse of the statute of limitations
with respect to the assessment of any tax to which such representation and
warranty relates (including any extensions or waivers thereof) and (ii) sixty
(60) days after the final administrative or judicial determination of the taxes
to which such representation and warranty relates, and no claim with respect to
Section 2.2(u) may be asserted thereafter with the exception of claims arising
out of any fact, circumstance, action or proceeding to which the party asserting
such claim shall have given notice to the other parties to this Agreement prior
to the termination of such period of reasonable belief that a tax liability will
subsequently arise therefrom. Except as otherwise provided in this Agreement,
all such representations, warranties, covenants and agreements shall inure to
the benefit of the parties and their respective successors and assigns.
 
SECTION 7
MISCELLANEOUS
 
7.1 Modification. Neither this Agreement nor any provisions hereof should be
modified, discharged or terminated except by an instrument in writing signed by
the party against whom any waiver, change, discharge or termination is sought.
 
7.2 Notices. All notices and other communications required or permitted
hereunder must be in writing and, except as otherwise noted herein, must be
addressed as follows:
 
- 17 -

--------------------------------------------------------------------------------


 
if to the Company, to:
 
Neuro-Hitech, Inc.
One Penn Plaza
Suite 1503
New York, New York 10019
Attn:  David Barrett
Facsimile: (212) 594-1242


with a copy (which shall not constitute notice) to:


Arent Fox LLP
1050 Connecticut Avenue, NW
Washington, DC 20036
Attn: Jeffery E. Jordan, Esq.
Facsimile: (202) 857-6395
 
if to any Investor, to the address shown on such Investor’s signature page,
marked for attention as there indicated, or to such other address as the party
to whom notice is to be given may have furnished to the other parties in writing
in accordance with the provisions of this Section 7.2. Any such notice or
communication will be deemed to have been received: (A) in the case of facsimile
or personal delivery, on the date of such delivery; and (B) in the case of
nationally-recognized overnight courier, on the next business day after the date
sent.
 
7.3 Execution. By the execution of the signature page attached hereto, the
parties hereby agree to be bound by all of the terms and conditions of this
Agreement. Any signature delivered by facsimile transmission shall create a
valid and binding obligation of the so party executing with the same force and
effect as if such facsimile signature page were an original thereof.
 
7.4 Counterparts. This Agreement may by executed through the use of separate
signature pages or in any number of counterparts, and each of such counterparts
shall, for all purposes, constitute one agreement binding on all the parties,
notwithstanding that all parties are not signatories to the same counterpart.
 
7.5 Binding Effect. Except as otherwise provided herein, this Agreement shall be
binding upon and inure to the benefit of the parties and their heirs executors,
administrators, successors, legal representatives and assigns. The obligation of
the Investors shall be several and not joint and the agreements,
representations, warranties and acknowledgments herein contained shall be deemed
to be made by and be binding upon each such person and his heirs, executors,
administrators and successors.
 
7.6 Entire Agreement. This instrument, together with the schedules and exhibits
hereto, contains the entire agreement of the parties, and there are no
representations, covenants or other agreements except as stated or referred to
herein.
 
7.7 Assignability. This Agreement is not transferable or assignable by the
Investor.
 
7.8 Applicable Law; Jurisdiction. This Agreement shall be governed by and
construed under the internal laws of the State of New York without regard to
conflict of law rules. The parties hereby submit to the exclusive jurisdiction
of the courts of the State of New York located in New York County and the
Federal courts located in the Southern District of New York, with respect to any
action or legal proceeding commenced by either party with respect to this
Agreement or the Securities. Each party irrevocably waives any objection it now
has or hereafter may have respecting the venue of any such action or proceeding
or the inconvenience of such forum, and each party consents to the service of
process in any such action or proceeding in the manner set forth for the
delivery of notices herein.
 
- 18 -

--------------------------------------------------------------------------------


 
7.9 Waiver of Jury Trial. The parties hereby waive their rights to a trial by
jury in any action or proceeding involving any matter arising out of or relating
to this Agreement or to the Securities.
 
7.10 Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of Investor and
the Company will be entitled to specific performance under this Agreement. The
parties agree that monetary damages may not be adequate compensation for any
loss incurred by reason of any breach or obligations described in the foregoing
sentence and hereby agree to waive in any action for specific performance of any
such obligation the defense that a remedy at law would be adequate.
 
7.11 Severability. If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions shall not in any way be affected or impaired thereby and
the parties will attempt to agree upon a valid and enforceable provision that is
a reasonable substitute therefore, and upon so agreeing, shall incorporate such
substitute provision into this Agreement.
 
7.12 Equal Treatment of Investors. The Company shall not pay or offer to pay,
whether in the form of cash, rights, benefits or other consideration, any
Investor to amend or consent to a waiver or modification of any provision of
this Agreement unless the same consideration, rights or benefit is paid to all
Investors. For avoidance of doubt, this provision constitutes a separate right
granted to each Investor and shall not in any way be construed as action in
concert or action as a group by such Investor with any other Investor with
respect to the purchase, disposition or voting of the Securities.
 
[Signatures on Following Pages]

- 19 -

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Agreement as of this 6th day
of June 2008.
 
NEURO-HITECH, INC.
   
By:
/s/ David Barrett
 
Name: David Barrett
 
Title: Chief Financial Officer



[Additional Signatures on Following Pages]

- 20 -

--------------------------------------------------------------------------------



SECURITIES PURCHASE AGREEMENT SIGNATURE PAGE
 
 
 
 
Signature of Investor
 
Signature of Co-Investor
 
 
 
Name of Investor
 
Name of Co-Investor
     
 
 
 
Address of Investor
 
Address of Co-Investor
 
 
 
Social Security or Taxpayer
 
Social Security or Taxpayer Identification
Identification Number of Investor
 
Number of Co-Investor
 
   
Number of Common Stock Purchased
   
at $0.25 per share
         
 
   
Total Purchase Price Amount
   


--------------------------------------------------------------------------------


 